Citation Nr: 0721218	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-09 668	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for multiple myeloma as due 
to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran had active duty from October 1943 to April 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Jurisdiction was later transferred to the RO 
in New York, New York.

This matter was Remanded by the Board for further development 
by document of May 2007.  As detailed below, in view of the 
death of the veteran, the matter is now subject to dismissal 
of the appeal.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1943 to April 1946. 

2.	After the Board's Remand of May 2007, the Board was 
notified by the New York, New York VA Regional Office that 
the appellant died in October 2004.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


